Citation Nr: 1814094	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), to include the propriety of the reduction from 70 percent, effective January 1, 2014.

2.  Entitlement to an effective date prior to January 3, 2008 for the award of an increased 70 percent rating for service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from January 1991 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.

Rating reduction claims are separate from increased ratings claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reduction resulted from the Veteran's claim for a higher rating for her PTSD, and she continued to request a higher rating even after the reduction was finalized.  See April 2014 Notice of Disagreement.  Therefore, both the increased rating claim and the propriety of the rating reduction are on appeal.

The issue of a temporary 100 percent disability rating for PTSD was raised by the record in a February 2015 report of telephone contact, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 
The issues of entitlement to an increased rating for service-connected PTSD, entitlement to an earlier effective date for the award of a 70 percent rating for PTSD, and entitlement to a TDIU are addressed in the REMAND section below and are REMANDED to the AOJ for further development.


FINDINGS OF FACT

1.  In a February 2013 rating decision, the RO proposed a rating reduction for the Veteran's service-connected PTSD.

2.  In an October 2013 rating decision, the RO implemented the proposed reduction of the evaluation for PTSD, with a reduction from 70 to 50 percent effective January 1, 2014.

3.  At the time of the October 2013 rating decision, the 70 percent rating for PTSD had been in effect for more than five years. 

4. The RO did not comply with the procedural requirements for a rating reduction, rendering the reduction void ab initio.


CONCLUSION OF LAW

The reduction in rating for PTSD, effective January 1, 2014, is void ab initio.  38 U.S.C. §§ 1155, 5107 (2012);  C.F.R. §§ 3.105, 3.344 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Regarding the reduction of the rating for PTSD from 70 percent to 50 percent effective January 1, 2014, this action was not prompted by a claim submitted by the Veteran, but instead was undertaken as a result of a review of the evidence in connection with an increased rating claim.  The VCAA does not apply to issues involving a rating reduction, as the regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements, discussed in greater detail in the next section.  38 C.F.R. § 3.105. 

II.  Rating Reduction

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

38 C.F.R. §  3.105 (e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  First, a rating action proposing the reduction must be prepared, setting forth all material facts and reasons.  The Veteran must be notified at her latest address of record of the contemplated action and furnished detailed reasons therefore.  The Veteran also must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level, and to request a hearing in accordance with the provisions of 38 C.F.R. § 3.105 (e)(i)(2).  Whether or not a predetermination hearing was conducted, a written notice of the final action shall be issued to the Veteran setting forth the reasons for the reduction and detailing the evidence upon which it is based.  38 C.F.R. § 3.105 (e)(i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105 (e)(i)(2)(i).
Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  Specifically, subsections (a) and (b) require special scrutiny and care in reducing a rating that has continued at the same level for five years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 419.

In this case, the Veteran's 70 percent disability rating for PTSD was in effect from January 3, 2008 through January 1, 2014.  As the rating was in effect for greater than five years, the provisions of 38 C.F.R. § 3.344 (a) and (b) apply.

In such cases, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life, even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344 (a). 

Furthermore, 38 C.F.R. § 3.344 requires that the RO find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens, 7 Vet. App. 320; Brown, 5 Vet. App. 413.  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344 (b).  The rating decision and statement of the case (SOC) pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344 (a) and (b).

In this case, a February 2013 proposal informed the Veteran of the proposed reduction.  A February 2013 letter accompanying the proposal informed the Veteran of her right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. §  3.105 (e).  Upon expiration of the 60-day period, the reduction was adjudicated in the October 2013 rating decision currently on appeal.  In an October 2013 letter, the RO informed the Veteran that the reductions would take effect on January 1, 2014.  

After careful review of the rating actions in this case, the Board finds that the provisions of 38 C.F.R. §  3.105 (e) were not met.  Specifically, the RO did not address the provisions of 38 C.F.R. § 3.344 in its February 2013 proposed rating reduction and notification letter, nor did it do so in its October 2013 rating decision.  The RO did not address whether reexamination disclosed sustained material improvement, nor whether any improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  Moreover, there was no finding that the examination used as a basis of reduction was as complete as those upon which payment was authorized or continued.  Not until the SOC-issued after the rating reduction went into effect-did the RO discuss any of the provisions of 38 C.F.R. 
§ 3.344.

Rather, the February 2013 proposed rating reduction and subsequent October 2013 rating decision show that the RO analyzed the issue of reduction of the 70 percent rating just as it would claims for an increased rating, by focusing on what the evidence must show for a 70 percent rating, rather than discussing the evidence showing the overall improvement of the Veteran's service-connected disability and how such improvement warrants a reduction.  The RO did not address whether material improvement in the mental condition is clearly reflected by the evidence, nor whether the improvement will be maintained under the conditions of ordinary life.  The proposed rating reduction and accompanying notification letter therefore did not adequately detail the reasons for the reduction, such that the Veteran would understand what evidence would be sufficient to show that compensation payments should be continued at their present level.

The Board finds that the RO's failure to consider and apply the provisions of 38 C.F.R. § 3.344 in its rating actions constituted procedural error under § 3.105 (e) and renders the rating reduction void ab initio.  Accordingly, the 70 percent rating assigned for PTSD must be restored, effective January 1, 2014.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

The reduction in rating from 70 percent to 50 percent for service-connected PTSD, effective January 1, 2014, was not proper; therefore, restoration of the 70 percent rating is granted.


REMAND

Further development is necessary with respect to the remaining issues on appeal.

With respect to the earlier effective date issue, remand is necessary in order to furnish the Veteran an SOC.  The record shows that in March 2008, the Veteran submitted a notice of disagreement (NOD) in response to the February 2008 rating decision granting a 70 percent disability rating for service-connected PTSD effective January 3, 2008.  In this NOD, the Veteran expressed disagreement with the January 2008 effective date.  However, there is no indication that an SOC was ever issued.  Where a claimant files an NOD and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

With respect to the issue of an increased disability rating for PTSD, the Board notes that although this decision restores the Veteran's prior 70 disability rating, the appeal for a higher disability evaluation remains before the Board because this rating is not the maximum disability rating possible.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, in her April 2014 NOD, the Veteran specifically indicated a desire for a disability rating in excess of 70 percent.

During a November 2017 Board hearing, the Veteran suggested that her PTSD symptoms have worsened since she was last afforded a VA examination in August 2011.  Indeed, the record shows the Veteran received six weeks of inpatient treatment for her disability in 2015.  In statements in support of her claim, the Veteran has indicated that her PTSD symptoms have rendered her unemployable.  Therefore, remand is necessary to afford the Veteran a VA examination to adequately determine the current level of severity of her service-connected PTSD.

Finally, with respect to the Veteran's claim for a TDIU, the Board finds that the Veteran's claims for an earlier effective date and increased rating for PTSD are inextricably intertwined with her claim for a TDIU, especially given the Veteran's assertions that her PTSD has rendered her unable to maintain gainful employment.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on the claim for a TDIU would be premature, and remand is required pending resolution of the intertwined claims.

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the claim of entitlement to an effective date prior to January 3, 2008 for the award of an increased 70 percent rating for service-connected PTSD.  If the benefit sought is not granted, issue an SOC. The Veteran should be advised that a timely substantive appeal must be filed to vest the Board with jurisdiction over the issue.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Schedule a VA PTSD examination to assess the current nature and severity of the Veteran's PTSD.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD and how that impairment impacts employability and daily life.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

A complete rationale should be provided for all opinions given, with explanation of the factors upon which each medical opinion is based.

3.  Following completion of the above, schedule the Veteran for a VA examination concerning her employability.  The examiner must comment on functional impairment caused solely by the Veteran's service-connected disabilities, particularly her PTSD.  Neither age nor nonservice-connected disabilities should be considered or mentioned.

In particular, the VA examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities; what types of employment would not be limited (if any); and whether any limitation on employment is likely to be permanent. The VA examiner must acknowledge and take into account the Veteran's education, training, and work history. 

All findings and conclusions should be set forth in a legible report, accompanied by a rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Then, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


